Title: To George Washington from Alexander Hamilton, 8 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            Sir
            Philadelphia April 8 1794
          
          I have analised the declaration which you have been pleased to make upon the copy of
            the paper of the first instant delivered by me to the Committee of Inquiry into the
            state of the Treasury Department—and find, with regret, that the terms used are such as
            will enable those, who are disposed to construe every thing to my disadvantage, to
            affirm “That the Declaration of The President has intirely waved the main point and does
            not even manifest an opinion that the representation of the
            Secretary of the Treasury is well founded.” 
          To this it would be added, that the reserve of the President is a proof that he does
            not think that representation true—else his justice would have led him to rescue the
            officer concerned even from suspicion on the point.
          That this will be the Interpretation put upon your declaration, I
            have no doubt, and in justice to myself I cannot forbear to make this impression known
            to you, and to bring the declaration under your revision.
          I am the more certain that this construction will be put upon the fact from what has
            heretofore taken place. In the course of the discussion of the last session, an argument
            of this kind was, in private, urged against me. “If Mr Hamilton had really acted by the
            authority of The President, or in due communication with him would not the President
            take some method either directly to Mr Madison or through Mr Jefferson or Mr Randolph to
            make known to him, that this ground of accusation did not exist? His not doing it, which
            may be inferred from Mr Madison’s urging the point, is a proof that there was no
            cooperation on his part.” 
          In addition to this, I have learnt from an authentic source that a particular
              Gentleman, supposed to possess good opportunities of
            information has intimated in a manner to induce a belief of its having come from
            you—That it never was your intention that any of the loans which were made should have
            had reference to the Act making provision for the Reduction of the public Debt and that you never knew any thing of the operation while it was going
            on.
          Under all that happened Sir, I cannot help entertaining and frankly expressing to you
            my apprehension, that false and insidious men, whom you may one day understand, taking
            advantage of the want of recollection, which is natural, where the mind is habitually
            occupied with a variety of important objects, have found means by artful suggestions to
            infuse doubts and distrusts very injurious to me.
          My consciousness of what has been the real tenor of my conduct and my conviction of the
            fairness and rectitude of your mind compel me to this conclusion.
          Upon this as upon every other occasion my desire is to encounter directly and without
            detour whatever embarrassment may stand in my way—If contrary to what I understood from
            Mr Lear during the discussion of the matter in Congress, and
            what I inferred from the late conversations with you—the affair does not stand well in your mind—I request the opportunity of a full and free
            conference on the subject, to recapitulate and go over all the circumstances which have
            occurred, in the hope of recalling to your Memory what may have
            escaped it—and with a wish to abide the result in an explicit form; that is, by a
            declaration which shall render the main fact unambiguous or shall record the doubt.
          As on the one hand I expect what is due to the situation—so on the other I seek no
            palliation of delinquency, no cover for any defect of conduct.
          The situation is indeed an unpleasant one—Having conducted an important piece of public
            business in a spirit of confidence dictated by an unqualified reliance, on the ⟨one⟩
            hand, upon the rectitude, candour and delicacy of the person under whom I was acting, on
            the other, by a persuasion that the experience of years had secured to me a reciprocal
            sentiment (whatever imperfections it may have otherwise discovered) and by the belief
            likewise that however particular instances might be forgotten, the general course of
            proceeding in so important an affair could not but be remembered—I did not look for a
            difficulty like that which now seems to press me. Knowing too that there existed in my
            written communications with The President (not only those which have been specified but
            others) so many direct and indirect indications of what was truly the course pursued—I
            still less apprehended a difficulty of that nature when the occasion for explanation
            should occur.
          Not seeking to escape responsibility for any improper execution of the laws, if any has
            happened, I did not imagine that want of immediate authority from the President to do
            what they would justify would be suffered to remain (the appeal being made to him) a
            topic of objection to my conduct.
          In the freedom of these remarks, I flatter myself, Sir, that you will perceive nothing
            but that just sensibility which a man of honor, who thinks his veracity exposed to
            question, ought to feel, and that you will be persuaded I continue yet to retain
            undiminished all that respect which a long established conviction of the existence of an
            upright and virtuous character ought to inspire. With this sentiment I have the honor to
            remain Sir Your most Obedient & most humble servant
          
            Alexand⟨e⟩r Hamilton
          
        